
	

116 S1183 IS: Expanding Access to Sustainable Energy Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1183
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Ms. Klobuchar (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish an energy storage and microgrid grant and technical assistance program.
	
	
		1.Short title
 This Act may be cited as the Expanding Access to Sustainable Energy Act of 2019.
		2.Definitions
 (a)DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
 (A)a rural electric cooperative; and (B)two or more rural electric cooperatives working together.
 (2)Energy storageThe term energy storage means the use of a system, equipment, facility, or technology that— (A)is capable of absorbing energy, storing that energy for a period of time, and dispatching the stored energy; and
 (B)(i)uses a mechanical, electrochemical, or thermal process to store energy that— (I)was generated at an earlier time for use at a later time; or
 (II)was generated from a mechanical process, and would otherwise be wasted, for delivery at a later time; or
 (ii)stores thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at that later time, in the same manner as the storage and use offered by a grid-enabled water heater.
 (3)IslandThe term island, with respect to a distributed generator or energy storage equipment, means that the generator or equipment continues to power a location in the absence of electric power from a primary source.
 (4)MicrogridThe term microgrid means an interconnected system of loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—
 (A)acts as a single controllable entity with respect to the grid; and
 (B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode. (5)Renewable energy sourceThe term renewable energy source has the meaning given the term in section 609(a) of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c(a)).
 (6)Rural electric cooperativeThe term rural electric cooperative means an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that sells electric energy to persons in rural areas.
 (7)SecretaryThe term Secretary means the Secretary of Energy. 3.Energy Storage and Microgrid Assistance Program (a)In general Not later than 180 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall—
 (1)provide grants to eligible entities under subsection (c); (2)provide technical assistance to eligible entities under subsection (d); and
 (3)disseminate information to eligible entities on— (A)the activities described in subsections (c)(1) and (d); and
 (B)potential and existing energy storage and microgrid projects.
 (b)Cooperative agreementThe Secretary may enter into a cooperative agreement with an eligible entity to carry out subsection (a).
			(c)Grants
 (1)In generalThe Secretary shall award grants to eligible entities for identifying, evaluating, and designing energy storage and microgrid projects that rely on energy from renewable energy sources.
 (2)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Use of grantAn eligible entity that receives a grant under paragraph (1)— (A)shall use the grant—
 (i)to conduct feasibility studies to assess the potential for implementation or improvement of energy storage or mi­cro­grid projects;
 (ii)to analyze and implement strategies to overcome barriers to energy storage or microgrid project implementation, including financial, contracting, siting, and permitting barriers;
 (iii)to conduct detailed engineering of energy storage or microgrid projects; (iv)to perform a cost-benefit analysis with respect to an energy storage or mi­cro­grid project; and
 (v)to plan for both the short- and long-term inclusion of energy storage or microgrid projects into the future development plans of the eligible entity; and
 (B)may use the grant to obtain technical assistance from experts in carrying out the activities described in clauses (i) through (v) of subparagraph (A).
 (4)ConditionAs a condition of receiving a grant under paragraph (1), an eligible entity shall— (A)implement a public awareness campaign about the project implemented under the grant in the community in which the eligible entity is located; and
 (B)submit to the Secretary, and make available to the public, a report that describes— (i)any energy cost savings and environmental benefits achieved under the project; and
 (ii)the results of the project, including quantitative assessments to the extent practicable, associated with each activity described in paragraph (3)(A).
 (5)Cost-shareActivities under this subsection shall be subject to the cost-sharing requirements of section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
				(d)Technical assistance
 (1)In generalThe Secretary shall carry out subsection (a)(2) by providing eligible entities with technical assistance relating to—
 (A)identifying opportunities for energy storage and microgrid projects; (B)understanding the technical and economic characteristics of energy storage or microgrid projects;
 (C)understanding financing alternatives; (D)permitting and siting issues;
 (E)obtaining case studies of similar and successful energy storage or microgrid projects; (F)reviewing and obtaining computer software for assessment, design, and operation and maintenance of energy storage or microgrid systems; and
 (G)understanding and utilizing the reliability and resiliency benefits of energy storage and microgrid projects.
 (2)External contractsIn carrying out subsection (a)(2), the Secretary may enter into contracts with third-party experts, including engineering, finance, and insurance experts, to provide technical assistance to eligible entities relating to the activities described in subparagraphs (A) through (G) of paragraph (1), or other relevant activities, as determined by the Secretary.
				4.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $5,000,000 for each of fiscal years 2020 through 2025.
 (b)Administrative costsNot more than 5 percent of the amount appropriated under subsection (a) for each fiscal year shall be used for administrative expenses.
			
